Citation Nr: 1211679	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right index finger disability.

2.  Entitlement to an initial compensable rating for a left ankle sprain.

3.  Entitlement to an initial compensable rating for right knee prepatellar bursitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not raised a claim for TDIU and the evidence shows that the Veteran currently is employed.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  The Veteran's right index finger disability is manifested by decreased motion, pain, and diminished grip.

2.  The Veteran's left ankle sprain is manifested by weakness, instability, and pain on use.

3.  The Veteran's right knee prepatellar bursitis is not manifested by limitation of motion with arthritis that involved two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; he does not have right knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of symptomatic semilunar cartilage, limitation of flexion or extension, impairment of tibia and fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for a right index finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC (DC) 5229 (2011). 

2.  The criteria for an initial 10 percent rating, and no higher, for left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011). 

3.  The criteria for an initial compensable rating for right knee prepatellar bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC's 5003, 5256 - 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided notice in August 2005 prior to the currently appealed rating decision issued in March 2006.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection, and because the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations that address the current nature and severity of his service-connected disabilities.  The Board notes that these claims were remanded in September 2010, to afford the Veteran more contemporaneous examinations.  Records reflect that multiple requests for VA examinations in connection to the Veteran's claims were scheduled in September 2010, November 2010, April 2011, June 2011, and July 2011.  He failed to report to any of these scheduled VA examinations without good cause, however.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  Here, neither the Veteran nor his service representative provided any explanation for the Veteran's failed to report for VA examinations.  The Board notes that, in December 2010, the Veteran reported that he was out of town for business and that it would be better to schedule his examinations in April.  Although the Veteran's VA examinations were rescheduled in April at his request, he again failed to report.  

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2011). 

In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion concerning the current nature and severity of the Veteran's service-connected disabilities. 
In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Ratings

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the DCs; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different DCs.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different DCs is to be avoided.  38 C.F.R. § 4.14 (2011).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different DCs is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98. 

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion DCs.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the DCs for limitation of motion.  

The Board points out that the Court has expounded on the necessary evidence required for a full evaluation of orthopedic disabilities when evaluating increased rating claims for orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Right Index Finger Disability

The Veteran contends that his service-connected right index finger disability is more disabling than current evaluated.

The Veteran's service-connected right index finger currently is evaluated as zero percent disabling (noncompensable) under DC 5229.  A rating of 10 percent is warranted when there is limitation of motion of the index finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.

The Veteran was afforded a VA examination in February 2006.  It was noted that he had a diagnosis of a trigger finger of his right index finger in February 2002 after long use of a weapon while firing on the firing range.  He was treated with Motrin.  The Veteran reported he continues to have decreased motion and daily pain particularly with flexing his proximal interphalangeal joint (PIP) joint of his right index finger.  The Veteran noted that nothing alleviates the pain but there is no additional loss of motion or functional impairment due to flare-ups, as there are no flare-ups.  Physical examination showed no evidence of triggering.  He had full range of motion of the metacarpophalangeal (MCP) joint, 0 to 90 degrees, without pain.  He had full range of motion at the distal interphalangeal (DIP) joint from 0 to 70 degrees, without pain.  He had 0 to 90 degrees of flexion at the PIP joint with dorsal pain, which seemed to be a fixed deformity, as passively he could only go to 90 degrees.  The index fingertip came within a quarter of an inch of his palmer crease in the right hand.  He was able to oppose his thumb to all his digits, but his grip strength was slightly diminished.  X-rays demonstrated no fractures or dislocations and joint spaces were maintained.  He was diagnosed with subluxation of the lateral bands causing inability to flex greater than 90 degrees at the PIP joint of the right index finger.

The Veteran failed to report to any other scheduled VA examinations (as noted above).  

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a higher initial 10 percent rating for the Veteran's service-connected right index finger disability, based on decreased motion, pain and diminished grip.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  A rating higher than 10 percent is not warranted as the most recent VA examination did not indicate that the Veteran suffered from limitation of motion of the index finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Additionally, the Veteran reported there were no flare-ups, no additional loss of motion or functional impairment due to flare-ups.  The Board also has considered whether any additional DCs are applicable; however, the Board finds that the ratings for the index finger are the most appropriate.  In summary, the Board finds that the Veteran is entitled to an initial 10 percent rating for his right index finger disability under DC 5229, based on decreased motion, pain, and diminished grip strength.

Left Ankle Sprain

The Veteran contends that his service-connected left ankle sprain is more disabling than currently evaluated.

The Veteran's service-connected left ankle sprain currently is evaluated as zero percent disabling (noncompensable) under DC 5271, based on the limited motion of the Veteran's ankle.  A rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, DC 5271.  The maximum rating of 20 percent disabling is available under DC 5271 where the limitation of motion in the ankle is marked.  Id. 

The Veteran was afforded a VA examination in February 2006.  The Veteran reported injuring his left ankle in August 2001 when he was walking down a flight of stairs.  At the time, he was treated with rest, ice, compression, elevation, limited duty, and Motrin.  The Veteran reported continuing to have left ankle weakness with an easy ability to invert when walking on uneven terrain.  There were no reported problems on flat ground.  The Veteran reported wearing an ankle brace when he plays sports, but did not report any periods of flare-up of ankle pain and no additional limitations with flare-ups, as there are no flare-ups.  He reported no additional limitations following repetitive use and there was no effect of incoordination or fatigue on his ankle function.  He reported losing a combined 6 days of work prior to his present job during the prior twelve months due to a combination of his ankle and knee, but could not speculate as to how much of that time was due to his knee and how much was due to his ankle.  The Veteran reported pain and instability in his left ankle when walking on uneven terrain.  Physical examination of the ankle showed dorsiflexion 0 to 20 degrees without pain, plantar flexion 0 to 45 degrees, without pain.  He was tender over the lateral anterior talofibular ligament and over the posterior talofibular ligament.  There was no instability demonstrated during the examination.  The diagnosis was chronic left ankle sprain with instability on uneven terrain.

The Veteran again failed to report to other more recent VA examinations without good cause.

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a higher initial 10 percent rating for left ankle sprain, based on pain, instability and weakness in the left ankle.  See 38 C.F.R. § 4.71a, DCs 5003, 5271 (2011); see also 38 C.F.R. §§ 4.40, 4.45 (2011).  A rating higher than 10 percent is not warranted as the most recent VA examination did not indicate that the Veteran suffered from marked limitation of motion.  Additionally, the Veteran reported there were no flare-ups, no additional limitations following repetitive use and no incoordination or fatigue.  The Board also has considered whether any additional DCs are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  In summary, the Board finds that the Veteran is entitled to an initial 10 percent rating for his left ankle sprain under DC 5271, based on instability, pain, and weakness.

Right Knee Prepatellar Bursitis 

The Veteran contends that his service-connected right knee prepatellar bursitis is more disabling than currently evaluated.

Knee disabilities are rated under 38 C.F.R. § 4.71a, DCs 5256 to 5263.  Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  VA's General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel also has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Rating the same disability under several DCs, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination in February 2006.  It was noted that the Veteran suffered a right knee injury in March 1999 when he tripped over a metal stake on a firing range.  At the time, he was described as having an abrasion over the patella with edema in the distal thigh and tenderness.  He was diagnosed with a soft tissue injury.  The Veteran reported that he currently has pain when bumping his knee, but no further swelling, stiffness, or loss of motion.  There were no reported periods of flare-ups of his knee pain.  He did not report utilizing any type of brace, crutches, or cane.  There was no effect on his current occupation, but previously, within the prior year, he had 6 days off due to his knee or his ankle combined.  The Veteran reported striking his knee or kneeling causes pain.  There were no reported additional limitations following repetitive use, no fatigue, or incoordination of knee function.  Physical examination demonstrated a nonpainful range of motion of 0 to 140 degrees.  He was non-tender about the knee; there was no swelling.  The diagnosis was prepatellar bursitis in the military in 1999 with no recurrent episodes since, but he does experience pain when kneeling or bumping his knee.

The Veteran again failed to report to other VA examinations without good cause.

The Board finds that the preponderance of the evidence does not support assigning an initial compensable rating for right knee prepatellar bursitis.  As noted, knee disabilities are evaluated under 38 C.F.R. § 4.71a, DCs 5256 to 5263, which rate disabilities of the knee and leg.  DC 5256 is not applicable because there is no ankylosis, as evidenced in the range of motion exhibited in the February 2006 VA examination.  DC 5257 is not applicable because the Veteran did not report any recurrent subluxation or lateral instability.  Furthermore, no instability was found on examination in February 2006.  See February 2006 VA examination.  DCs 5258 and 5259 are not applicable in this case.  The Veteran has not reported episodes of locking and there has been no evidence of dislocated semilunar cartilage or removal of semilunar cartilage.  DCs 5260 and 5261 are also not applicable, as the Veteran had full range of motion in the knee.  See February 2006 VA examination.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  In reaching these conclusions for DC 5260 and 5261, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of knee pain when bumping it or kneeling.  The Board notes that the Veteran had a non-painful, full range of motion of the knee during the February 2006 VA examination, however.  Additionally, there was no reported swelling, stiffness, loss of motion, or flare-ups.  DC 5262 and 5263 are not applicable as there is no evidence of impairment of tibia and fibula or genu recurvatum.

The Board notes that it is possible to receive compensation under 38 C.F.R. § 4.71a, DC 5003.  A rating of 10 percent is warranted where there is degenerative arthritis established by x-ray findings and limitation of motion is noncompensable under the appropriate DCs.  In the absence of limitation of motion, arthritis is to be rated 20 percent, based on x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  To date, however, there is no medical evidence of arthritis of the right knee.  Furthermore, there is no evidence of limitation of motion or flare-ups.

The Board also has considered whether any additional DCs are applicable; however, the Board finds that the ratings for the knee and leg are the most appropriate.  In summary, the Board finds that the Veteran's noncompensable evaluation adequate reflects his current right knee symptoms.

Extraschedular

The Board finds that the Veteran's right index finger does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extraschedular consideration.  The level of severity of his right index finger, left ankle, and right knee is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, although the assigned disability ratings are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extraschedular consideration. 


ORDER

Entitlement to an initial 10 percent rating, and no higher, for a right index finger disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating, and no higher, for a left ankle sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for right knee prepatellar bursitis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


